                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


SHONE EDWARD HANDSHAW,                                                     PLAINTIFF
# 39466

v.                                                  CIVIL NO. 1:19cv821-HSO-JCG

BILOXI POLICE DEPARTMENT, et
al.                                                                    DEFENDANTS


                              ORDER OF DISMISSAL

      This matter is before the Court sua sponte. Pro se Plaintiff Shone Edward

Handshaw (“Handshaw”) is incarcerated with the Mississippi Department of

Corrections (“MDOC”), and he brings this Complaint pursuant to 42 U.S.C. § 1983,

for claims arising from an arrest. After review of the record and relevant legal

authority, the Court finds that this case should be dismissed.

                                  I. BACKGROUND

      Handshaw claims that officers in Biloxi, Mississippi, subjected him to

excessive force, see Compl. [1] at 4; Pl.’s Resp. [8] at 1, following which he was

arrested and charged with disorderly conduct and resisting arrest, see Compl. [1] at

4. Handshaw initiated this civil action under 42 U.S.C. § 1983, claiming a violation

of his right to be free from unreasonable seizures and cruel and unusual

punishment. Id. Named as Defendants are the Biloxi Police Department and City

of Biloxi because they employed the officers and the incident occurred within the

City. Pl.’s Resp. [8] at 1. Plaintiff also appears to assert claims for direct liability
against the three John Doe police officers. Id. Plaintiff is proceeding in forma

pauperis in this case. Order Setting Payment Schedule [6] at 1.

                                     II. DISCUSSION

A.     The Prison Litigation Reform Act

       The Prison Litigation Reform Act of 1996 (“PLRA”), 28 U.S.C. § 1915, applies

to prisoners proceeding in forma pauperis in this Court. 28 U.S.C. § 1915(h). The

PLRA provides in part that “the court shall dismiss the case at any time if the court

determines that . . . the action . . . (i) is frivolous or malicious; (ii) fails to state a

claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). This

framework “accords judges not only the authority to dismiss a claim based on an

indisputably meritless legal theory, but also the unusual power to pierce the veil of

the complaint’s factual allegations and dismiss those claims whose factual

contentions are clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 32 (1992)

(quotation omitted).

       In an action proceeding under § 1915, courts may “evaluate the merit of the

claim sua sponte.” Ali v. Higgs, 892 F.2d 438, 440 (5th Cir. 1990). “Significantly,

the court is authorized to test the proceeding for frivolousness or maliciousness even

before service of process or before the filing of the answer.” Id. So long as the

inmate “has already pleaded his ‘best case’” and his “insufficient factual allegations

[cannot] be remedied by more specific pleading,” the Court may dismiss the action

sua sponte. Brewster v. Dretke, 587 F.3d 764, 767-68 (5th Cir. 2009) (quoting


                                               2
Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994)). Because the Court has permitted

Handshaw to proceed in forma pauperis, this case is subject to the provisions

allowing for sua sponte dismissal under § 1915.

B.    Handshaw’s claims

      Handshaw seeks to hold the Biloxi Police Department and the City of Biloxi

vicariously liable under § 1983. The capacity of a police department to be sued is

determined according to state law. Fed. R. Civ. P. 17(b)(3). Under Mississippi

law, a police department is not a separate legal entity which may be sued. Rather,

a police department is an extension of the city. Miss. Code Ann. § 21-17-1(1)

(municipalities are distinct legal entities); Miss. Code Ann. § 21-21-1, et seq.

(municipalities may create and fund police departments); see also Brown v.

Thompson, 927 So. 2d 733, 737 (¶12) (Miss. 2006) (sheriff’s department).

Therefore, the Biloxi Police Department is not a proper party and should be

dismissed.

      As for the City, a municipality may be held liable under § 1983 when its

official policies or customs violate the Constitution. Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 690-91 (1978). The policy or custom must cause the constitutional

tort. Id. at 691. “[A] municipality cannot be held liable under § 1983 on a

respondeat superior theory.” Id. Thus, to state a claim against the City under §

1983, Handshaw must allege (1) the existence of a policymaker, and (2) an official

policy or custom, (3) which is the moving force behind a constitutional violation.

Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001).


                                           3
        Nowhere in the pleadings does Handshaw allege the existence of any official

custom, policy, or practice by the City. Rather, he sues the City merely because it

was the employer of the officers involved and because the incident occurred within

the Biloxi city limits. This is insufficient to state a claim against the City under §

1983.

        Finally, Handshaw amended his claims to include three unidentified “John

Doe” Biloxi police officers. Pl.’s Resp. [8] at 1. Because the named Defendants

have been dismissed from this case, the John Doe Defendants will be dismissed

without prejudice to Handshaw’s right to pursue claims against them in a separate

suit once Handshaw ascertains their identities.

                                 III. CONCLUSION

        IT IS, THEREFORE, ORDERED AND ADJUDGED that this case should

be and is hereby dismissed. The claims against the named Defendants, Biloxi

Police Department and City of Biloxi, are DISMISSED WITH PREJUDICE as

frivolous and for failure to state a claim. The claims against the John Doe

Defendants are DISMISSED WITHOUT PREJUDICE. A separate final

judgment shall issue pursuant to Federal Rule of Civil Procedure 58.

        SO ORDERED AND ADJUDGED, this the 6th day of February, 2020.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                           4
